                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER A. EDWARDS,

                          Petitioner,                                    4:19CV3033

        vs.
                                                                           ORDER
MICHELE CAPPS, Warden Nebraska
Penitentiary; and SCOTT R. FRAKES, Director
Nebraska Department of Correctional Services;

                          Respondents.



       This matter is before the Court on Petitioner Christopher A. Edwards (“Edwards”)

Petition Under 28 U.S.C. §2254 for Writ of Habeas Corpus by Person in State Custody. Filing

No. 1. Pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts, the Court is to dismiss the Petition “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.” Based upon the

Court’s review of the Petition and attached exhibits, the Court cannot make such determination

at this time. The parties are advised that this determination is preliminary only.

       Accordingly, this action will be progressed as follows.


       IT IS ORDERED:

       1. Respondents shall answer or otherwise respond to Edward’s Petition by December

              13, 2019. The response must be accompanied by a separately-filed brief addressing

              Edward’s claims. See Rule 5 of the Rules Governing Section 2254 Cases in the United

              States District Courts.

       2. Not later than forty-five days following the filing of Respondents’ initial brief,
    Edwards shall file a brief in response. See Rule 5(e) of the Rules Governing Section

    2254 Cases in the United States District Courts.

3. No later than fourteen days following the filing of Edwards’ brief in response,

    Respondents may file a reply brief.

4. No discovery shall be undertaken without leave of court. See Rule 6 of the Rules

    Governing Section 2254 Cases in the United States District Courts.

5. The Clerk of Court is directed to provide a copy of this Order and the Petition

    to Respondents and the Nebraska Attorney General’s Office. See Rule 4 of the

    Rules Governing Section 2254 Cases in the United States District Courts.




Dated this 9th day of October, 2019.

                                            BY THE COURT:




                                            United States District Judge
